           Case 5:17-cv-00800-SLP Document 87 Filed 01/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF OKLAHOMA

MADELYN CASILAO, HARRY
LINCUNA, and ALLAN GARCIA, on                 Case No.: Case No. 5:17-cv-00800-SLP
behalf of themselves and all others
similarly situated,

               Plaintiffs,

      v.

HOTELMACHER LLC, dba HOLIDAY
INN EXPRESS; STEAKMACHER, LLC,
dba MONTANA MIKE’S
STEAKHOUSE; SCHUMACHER
INVESTMENTS, LLC, dba WATER
ZOO; APEX USA, INC.; WALTER
SCHUMACHER; and CAROLYN
SCHUMACHER,


               Defendants.

                                       ORDER

      Before the Court is the Plaintiffs’ Cross Motion for Protective Order [Doc. No. 85].

Defendants are directed to respond to the Motion on or before January 29, 2020.

      IT IS SO ORDERED this 22nd day of January, 2020.
